DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the preliminary amendment filed February 24, 2020. As directed by the amendment, the specification has been amended, claims 1-19 have been cancelled and claims 20-38 have been added. The amendments to the specification and claims are hereby acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites in the preamble, “A system for providing arcuate shot pattern …” which is considered limiting to the claim because the body of the claim in last two line refers to “said eye”. Claim 20 further recite a first and second set of incisions, the first and second set incisions have a similar or same effect as the shot pattern, i.e., to reduce astigmatism. It appears that the term/phrase shot pattern and set of incisions are 
Additionally, claim 20 is indefinite because a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of first and second set of incisions, and the claim also recites arcuate shot pattern which is the narrower statement of the limitation of first and second set of incisions, since an incision as recited encompassed both arcuate and non-arcuate incisions that form a shot pattern. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 21-38 are rejected for same reason because they include all limitations of claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by L’Esperance Jr (US 4,665,913) or Bor (US 20110040293 A1).
For the purposes of examination, applicant is reminded that the pending claims are directed to an apparatus (system). In apparatus claims, intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claims, all that is required is a therapeutic laser for producing a laser beam and optics for guiding the laser beam that is capable of forming the first and second set of incisions capable of reducing or eliminating astigmatism in said eye.
Regarding claim 1, L’Esperance Jr  discloses a system for providing arcuate shot pattern to an eye for reducing astigmatism ([abstract] system of Figs.1 or 2 and sample incisions of Fig. 5), recitation of astigmatism “induced from cataract therapy” is a recitation of intended use, the system of L’Esperance Jr  is capable of providing shot pattern to an eye with astigmatism, to include those induced from cataract therapy, moreover, the recited specific cause of astigmatism to the eye does not limit the structure of the claimed device, the system comprising: 
 a therapeutic laser (“13”) for producing a laser beam (e.g., Fig. 1, 13) and optics for guiding the laser beam to an eye (optics “26” and scanner “14” Fig. 1, 13), the “… microprocessor control of scan action with further incisions (as at 60) transverse to, and preferably not intersection with, a particular orientation of radial incisions 61 are oriented to accord with the axis for which astigmatic correction is to be made”. Hence, the system of L’Esperance Jr is capable of forming a first and second set of incisions that are intersected by an astigmatism axis of the eye, else, claim 20 is incomplete for failing to recite other structural features that would patentably distinguish from the device of L’Esperance Jr .
	Regarding dependent claims 21-38, the device of L’Esperance Jr  is capable of producing incisions in any manner as recited by the instant claims because the laser, optics and scanner are controllable by microprocessor means 53 ([col. 7: 48-51]) to focus the laser beam to any point within the cornea of the eye to create that would reduce or eliminate astigmatism, else, claims 21-38 are incomplete for failing to recite other structural features that would patentably distinguish from the device of L’Esperance Jr . 
Regarding claim 1, Bor discloses a system for providing arcuate shot pattern to an eye for reducing astigmatism ([abstract] system of Figs.1 or 2 and sample incisions of Fig. 5), recitation of astigmatism “induced from cataract therapy” is a recitation of intended use, the system of Bor is capable of providing shot pattern to an eye with astigmatism, to include those induced from cataract therapy, moreover, the recited 
 a therapeutic laser (“14” or “32”) for producing a laser beam (e.g., Fig. 1, [0040]) and optics for guiding the laser beam to an eye (scanner “20” or beam delivery module “50” [0040]), the system of Bor is capable of forming the recited first and second set of incisions in a cornea of the eye that are bisected by an astigmatism axis because as noted in [0040] “beam delivery module 50 scans the pulsed laser beam along a desired scan region within the cornea of the eye 64 to intrastromally incise the pattern” and as noted in [0038] and depicted in Fig. 5 (orientation double arrows), the incisions can be oriented to different elements, e.g. an axis, in purview of a user. Hence, the system of Bor is capable of forming a first and second set of incisions that are intersected by an axis as depicted in Fig. 5, even in the event that the axis is an astigmatism axis of the eye, else, claim 20 is incomplete for failing to recite other structural features that would patentably distinguish from the device of Bor.
	Regarding dependent claims 21-38, the device of Bor is capable of producing incisions in any manner as recited by the instant claims because the laser and scanner are controllable by either controller “22” or beam monitoring and processing module “40” and beam delivery module “50” [0040] to focus the laser beam to any point within the cornea of the eye, based on a selected incision pattern, to form that would reduce or eliminate astigmatism, else, claims 21-38 are incomplete for failing to recite other structural features that would patentably distinguish from the device of Bor. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,463,541 B2 in view of L’Esperance Jr or Bor. The patented claims recite a method for making incisions in a cornea of eye (note those claims are more narrow in scope) as claimed, but for a system for forming the said incisions. L’Esperance Jr or Bor, each in the same field of endeavor of system of reducing or eliminating astigmatism of an eye, each disclose a system for making incisions in a cornea of the eye to reduce astigmatism. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied the system of L’Esperance Jr or Bor in the method of the claims 1-22 of the issued Patent noted above, to perform the same function of reducing astigmatism in an eye.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793